Irina Vazquez-Lopez, Appellant,
v.
Miller, Kagan, Rodriguez & Silver, P.A., et al., Appellees.
No. 3D09-902.
District Court of Appeal of Florida, Third District.
Opinion filed June 16, 2010.
Meyers & Stanley and Steven M. Meyers (Orlando), for appellant.
Roberta G. Mandel, for appellees Mark Kluger, Esq. and Miller, Kagan, Rodriguez & Silver, P.A.; Thornton, Davis & Fein and Holly S. Harvey and Daniella Friedman, for appellees PBOA, Inc., Whistling Pines Foliage, Inc., Everest National Insurance Co., and Joanne Jenkins.
Before SUAREZ, ROTHENBERG, and LAGOA, JJ.
PER CURIAM.
Affirmed.
Not final until disposition of timely filed motion for rehearing.